U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

United States District Courthouse
300 Quarropas Street
White Plains, New York 10601

March 12, 2020

The Honorable Judith C. McCarthy
United States Magistrate Judge
Southern District of New York

300 Quarropas Street

White Plains, New York 10601

Re: United States vy. Jason Tinsley, 20 Mag. 2788
Dear Judge McCarthy:

The Government writes to respectfully request that the Court unseal the above-referenced
Complaint, 20 Mag. 2788, and related arrest warrant for Defendant Jason Tinsley, as I have been
advised that the Defendant has been arrested.

Respectfully submitted,

GEOFFREY 8S, BERMAN
United States Attorney

By: /s/ David R. Felton
David R. Felton
Assistant United States Attorney
Tel: (914) 993-1908

SO ORDERED:

of v3 2 8 aan
OW nate OA7 of Opp Ea ON

HONORABLE JUDITH C. McCARTHY
UNITED STATES MAGISTRATE JUDGE

 

 
